Case 7:20-cv-00346-GEC-PMS Document 16 Filed 12/01/20 Page 1of3 Pageid#: 50
mi <RK'S OFFICE U.S. DIST. COURT
CLERKS Ui ROA IOKE, VA

FILED

ner 1 270
IN THE UNITED STATES DISTRICT COURT JEL v 2020
FOR THE WESTERN DISTRICT OF VIRGINIA yiac pot EY, CLERK

ROANOKE DIVISION BY: C Og 4
JOWELL TRAVIS LEGENDRE, ) CASE NO. 7:20CV00346
)
Plaintiff, )
Vv. ) MEMORANDUM OPINION
)
OFFICER JOSEPH, ET AL., ) By: Glen E. Conrad
) Senior United States District Judge
Defendants. )

Plaintiff Jowell Travis LeGendre, a Virginia inmate proceeding pro se, filed this civil rights
action pursuant to 42 U.S.C. § 1983, alleging that the defendant jail officials used excessive force
against him or failed to supervise or train officers to avoid such force. Upon review of the record,
the court concludes that the action must be summarily dismissed unless LeGendre prepays the
$400 filing costs. !

At the time LeGendre filed this action in June 2020, he was confined at the Albemarle-
Charlottesville Regional Jail (*ACRJ”), although he has since been transferred. LeGendre alleges
that on May 26, 2020, several ACRJ officers restrained him. Officer White allegedly placed
LeGendre in a chokehold. Thereafter, LeGendre clogged his toilet and flooded the cell block.
Officers Boggs, Anderson, and Joseph ordered him to cuff up, he complied, and was placed in a
restraint chair, where he allegedly remained compliant with orders. Clad merely in a T-shirt and
boxer shorts, LeGendre allegedly complained of cold, but he was denied a jumpsuit. LeGendre
alleges that he was unable to sleep until his release eleven hours later. As relief in this action,
LeGendre seeks monetary damages. He also seeks to proceed without prepayment of the filing

costs, pursuant to 28 U.S.C. § 1915.

 

' LeGendre also admits on the face of his complaint that he has not filed any grievances about the allegations
set forth in this complaint, as required before bringing a court action under 42 U.S.C. § 1997e(a), thus providing
alternative grounds for potential dismissal of this action.
 

 

Case 7:20-cv-00346-GEC-PMS Document 16 Filed 12/01/20 Page 2 o0f3 Pageid#: 51

Under federal law, however, all prisoner litigants must pay civil action filing fees in full,
either through prepayment or through installments withheld from the litigant’s inmate trust
account. 28 U.S.C. § 1915(b). Section 1915(g) denies the installment payment method to
prisoners who have “three strikes” — those prisoners who have had three previous cases or appeals
dismissed as frivolous, malicious, or for failure to state a claim — unless the three-striker inmate
shows “imminent danger of serious physical injury.” Id. § 1915(g). “A dismissal of a suit for
failure to state a claim counts as a strike [under § 1915(g)], whether or not with prejudice.” Lomax
v. Ortiz-Marquez, 140 §. Ct. 1721, 1727 (2020).

Review of court records indicates that before filing this lawsuit, LeGendre brought such
actions or appeals on three or more prior occasions, including LeGendre v. City of Charlottesville,
7:20CV00182 (W.D. Va. April 23, 2020) (dismissed without prejudice for failure to state a claim);
LeGendre v. Maney, No. 7:19CV00814 (W.D. Va. Jan. 30, 2020) (dismissed without prejudice for
failure to state a claim); and LeGendre v. Maney, No. 7:19CV00686 (W.D. Va. Oct. 30, 2019)
(dismissed without prejudice for failure to state a claim). Accordingly, under § 1915(g), LeGendre
may proceed with the present case without prepayment of the filing costs only if he has stated facts
showing that he was in imminent danger of serious physical injury at the time he filed this civil
action.

Under this exception to § 1915(g), the district court must determine whether the plaintiff's
facts show that he was in imminent danger of serious physical harm either when he filed his
complaint or at some time thereafter, related to the claims in the case. Johnson v. Warner, 200 F.
App’x 270, 272 (4th Cir. 2006) (citing Abdul—-Akbar v. McKelvie, 239 F.3d 307, 314 (3rd Cir.
2001)). Thus, the “exception focuses on the risk that the conduct complained of threatens

continuing or future injury, not whether the inmate deserves a remedy for past misconduct.”
 

Case 7:20-cv-00346-GEC-PMS Document16 Filed 12/01/20 Page 30f3 Pageid#: 52

Newkirk v. Kiser, 812 F. App’x 159, 159 (4th Cir. 2020) (quoting Martin v. Shelton, 319 F.3d
1048, 1050 (8th Cir. 2003)). Courts have also held that the “imminent danger” exception to
§ 1915(g)’s “three strikes” rule must be construed narrowly and applied only “for genuine
emergencies,” where “time is pressing” and “a threat . . . is real and proximate” and related to the
alleged official misconduct. See, e.g., Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002). The
inmate must make “specific fact allegations of ongoing serious physical injury, or of a pattern of
misconduct evidencing the likelihood of imminent serious physical injury.” Johnson, 200 F.
App’x at 272 (quoting Martin, 319 F.3d at 1050).

Upon review of the record, the court concludes that LeGendre has not alleged facts
sufficient to invoke the imminent danger exception. LeGendre’s allegations do not suggest any
tespect in which he was in imminent danger of serious physical injury at the time he filed this civil
rights action, related to the defendants’ actions alleged in the complaint. Additionally, unlike the
plaintiffs in Johnson and Newkirk, LeGendre is unable to establish that he is currently in imminent
danger of being physically harmed by the defendants, since he is no longer incarcerated at the
ACRJ.

For these reasons, the court concludes that LeGendre may not proceed with this civil rights
action without prompt prepayment of the $400 filing costs. Failure to prepay these costs within
the allotted time will result in dismissal of this action without prejudice. An appropriate order will
issue herewith.

ENTER: This_[s* day of December, 2020.

Fi. Col

Senior United States District Judge

 

 

 
